              Case 8:20-cr-00068-JVS Document 20 Filed 09/23/20 Page 1 of 3 Page ID #:55




        1    NICOLA T. HANNA
             United States Attorney
        :2   BENJAMIN R. BARRON
             Assistant United States Attorney
        3    Chief, Santa Ana Branch Office
             JENNIFER L. WAIER (Cal. Bar No. 209813)
        4    Assistant United States Attorney
                  United States Courthouse
        5         411 West 4th Street, Suite 8000
                  Santa Ana, California 927012
        6         Telephone:  (714) 338-3550
                  Facsimile:  (714) 338-3708
        7         E-mail:     Jennifer.Waier@usdoj.gov

        8    Attorneys for Plaintiff
             UNITED STATES OF AMERICA
        9
                                     UNITED STATES DISTRICT COURT
      lJ
                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
      11
             UNITED STATES OF AMERICA,                No. SA CR 20-68-JVS
      1.2
                        Plaintiff,                    AMENDMENT TO PLEA AGREEMENT FOR
      13                                              DEFENDANTPATRICK WONG
                             v.
      14
             PATRICK WONG,
      15
                        Defendant.
      16

      17

      18          Defendant PATRICK WONG ("defendant") and the United States

      19     Attorney's Office for the Central District of California ("the USAO")

      20     hereby amend the Plea Agreement previously filed in the above-

      21     captioned case as follows.      Except for the modifications made in this

      2:2    Amendment, all other terms of the Plea Agreement remain in effect.
      23          1.    The following paragraph is substituted for paragraph 13:
      24          Because the justice system is facing an unprecedented crisis
        ,~
      2 .)   through the backlog of cases, the parties agree that the defendant is
      26     entitled to a two-level variance as recognition of defendant's early
      27     acceptance of responsibility, which will lessen the burden on the

      213    court system by:     (1) waiving any right to presence and pleading




&·a
                 ,.
           Case 8:20-cr-00068-JVS Document 20 Filed 09/23/20 Page 2 of 3 Page ID #:56




  1    guilty at the earliest opportunity by VTC (or telephone, if VTC is

  2    not reasonably available);         (2) waiving any right to presence and

  3    agreeing to be sentenced by VTC (or telephone, if VTC is not

  4    reasonably available) should the Central District of California's

  5    General Order allow for it;         (3) agreeing to appear at all other times

  6    by VTC or telephone; and (4) waiving all appellate rights.

  7            2.    The following is substituted for paragraph 18:

  3            Defendant gives up the right to appeal all of the following:             (a)

  9    the procedures and calculations used to determine and impose any

18     portion of the sentence;        (b) the term of imprisonment imposed by the

11     Court, provided it is no more than the high-end of the Sentencing

1.2    Guidelines range calculated by the Court;            (c) the fine imposed by the

13     Court, provided it is within the statutory maximum;              (d) to the extent

14     permitted by law, the constitutionality or legality of defendant's

15     sentence, provided it is within the statutory maximum;

16     (e) the amount and terms of any restitution order, provided it

17     requires payment of no more than $1,488,556, 51;             (f) the term of
13     probation or supervised release imposed by the Court, provided it is
19     within the statutory maximum; and (g) any of the following conditions
20     of probation or supervised release imposed by the Court: the

21     conditions set forth in General Order 20-04 of this Court; the drug
2:2    testing conditions mandated by 18 U.S.C.           §§   3563 (a) (5) and 3583 (d);
23     and the alcohol and drug use conditions authorized by 18 U.S.C.
24     §    3563 (b) (7).
  ,~
2 .)           Defendant also gives up any right to bring a postconviction
26     collateral attack on the conviction or sentence, including any order
27     of restitution, except a post-conviction collateral attack based on a
213    claim of ineffective assistance of counsel or an explicitly
                                                ')
                     Case 8:20-cr-00068-JVS Document 20 Filed 09/23/20 Page 3 of 3 Page ID #:57




               1    retroactive change in the applicable Sentencing Guidelines ,

               2    sentencing statutes , or statutes of conviction .         Defendant

               3    understands that this waiver includes , but is not limited to ,

               4    arguments that the statute to which defendant is pleading guilty is

               5    unconstitutional , that newly discovered evidence purportedly supports
               6    defendant ' s innocence , and any and all claims that the statement of
               7    facts provided herein is insufficient to support defendant ' s plea of
               :3   guilty .

               9          3.     This Amendment is effective upon signature of the
            10      defendant , defendant ' s counsel , and an Assistant United States
           11       Attorney .

           12             4.     The parties agree that this Amendment will be considered
           13       part of the record of defendant ' s guilty plea hearing as if the
           14       entire Amendment had been read into the record of the proceeding .
           15       AGREED AND ACCEPTED

           16       UNITED STATES ATTORNEY ' S OFFICE
                    FOR THE CENTRAL DISTRICT OF
           17       CALIFORNIA

           18       NICOLA T . HANNA
                    United States Attorney
           19
                                                                        09/23/2020
           20
                    JENNIFER L . WAIER                                Date
           2 :.     Assistant United States Attorney



                    PATa::;2
           2 ')
             L-




           23                                                        Date
                    Defendant
           2-'.l
                                                                         9/18/20
           25       ANDREA JACOBS                                    Date
                    Deputy Federal Public Defender
           26       Attorney for Defendant
                    PATRICK WONG
           27

           2E


           •
~<
;,?fi(<'
